DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objection to the Drawings and Rejections under 35 USC 112
As presented by the Applicant and agreed by the Examiner, the cancellation of claim 27 would result in the withdrawal of the objections to the drawings and the withdrawal of the 112 rejections.  

Response to Arguments
	Regarding amended claims 12, 26 and 28 filed on 01/11/2022, The Applicant states that Zhou relates to nanoscale gas chromatography module and that it says nothing about a modulation column, let alone the coatings that may be employed for a modulation column; thus there is no reason would modify Panic’s modulation column based on Zhou’s teachings about GC channel layers. In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references. See /n re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	In the instant case, Panic already teaches stationary phases being coatings in a modulation column having in a gas chromatography system (See Panic Page 3073, Section 3.1) and Zhou is relied on to state that it is known in the art to use a coating 
	**Furthermore, prior arts US 7,490,506 and US 5,135,549 (which were cited in the IDS filed on 03/05/2021 by the Applicant) are directed to a gas chromatography apparatus that implements thermal modulation along with the use of polar and nonpolar columns used for separation of specific analytes (See Figures 1b and 8; Column 16, Lines 45-63: and Column 6, Lines 50-60; Figure 1: US 5135549).  Thus further evidencing that polar and non-polar coatings are used for retention and/or separation of analytes in gas flows, which are the same teachings of Panic and Zhou. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456. The examiner can normally be reached M-F: 8AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY W MEGNA FUENTES/Examiner, Art Unit 2856                                                                                                                                                                                                        
/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856